Case: 2:21-cv-00097-ALM-KAJ Doc #: 13 Filed: 09/03/21 Page: 1 of 1 PAGEID #: 782




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 ANDREW LEON ROMACK,

                       Plaintiff,

        v.                                              Civil Action 2:21-cv-00097
                                                        Chief Judge Algenon L. Marbley
                                                        Magistrate Judge Jolson
 KILOLO KIJAKAZI, ACTING
 COMMISSIONER OF SOCIAL
 SECURITY,

                       Defendant.



                                            ORDER

       This matter is before the Court for consideration of the parties’ Joint Motion for Remand

to the Commissioner pursuant to Sentence Four of the Social Security Act, 42 U.S.C. § 405(g).

(ECF No. 16). The parties move for the entry of a judgment reversing the Commissioner’s decision

with remand to the Commissioner for further proceedings. The Commissioner will then conduct

further proceedings and develop the administrative record as necessary to determine whether

Plaintiff is disabled within the meaning of the Social Security Act, issuing a new decision after

these proceedings. Accordingly, the decision of the Commissioner is REVERSED and this matter

is REMANDED to the Commissioner and the ALJ under Sentence Four of § 405(g) for further

proceedings and judgment is entered for Plaintiff Andrew Leon Romack.

       IT IS SO ORDERED.


                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE

DATED: September 3, 2021
